Carroll, J.
This is a suit for malicious prosecution. The plaintiff was arrested in October, 1907, on a warrant procured by the defendant charging her with the larceny of $5,500 and was tried and acquitted. At the trial of the present action * she introduced evidence tending to show that because of such arrest and the publicity connected with it, she was damaged in her business and lost patronage in her boarding house and restaurant.
The defendant offered to show, as bearing on the question of damages, that the plaintiff was indicted for the crime of abortion in December, 1911, was tried for that offence and was acquitted in March, 1912, and that the newspapers published the fact of her arrest and the evidence at the trial. This evidence was rejected by the trial judge and the only exception now relied on by the defendant is the refusal of the court to receive it.
' Because of its remoteness the evidence offered by the defendant had no tendency to show that the damage suffered by the plaintiff in 1907 was in any way affected by her arrest in 1911 and trial in 1912. The evidence was properly excluded. Botkin v. Miller, 190 Mass. 411. Murphy v. Needham, 176 Mass. 422. Noxon v. Hill, 2 Allen, 215. White v. Mutual Fire Assurance Co. 8 Gray, 566.

Exceptions overruled.


 Before Lawton, J.